 In the Matter of BETIILEIIEII STEEL COMPANYandUNITED STEEL-WORKERS OF AMERICA, C. I. O.Case No. ('-C-1000. I>eeiderl April 10, 19/7Mr. Joseph Lepie,for the Board.Cravath, Swaine c6 Moore,byMr. John H. Morse,of New YorkCity, for the respondent.Mr. Daniel W. Skelly,of Johnstown, Pa., for the Union.Mr. Julius Topol,of counsel to the Board.DECISIONANDORDEROn September 18, 1946,TrialExaminer William J. Scott issuedhis Intermediate Report in the above-entitled proceeding,findingthat the respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto. Thereafter,the respond-ent filed exceptions to the Intermediate Report and a supporting brief.On February 11, 1947, the Board, at Washington,D. C., heard oralargumentin which therespondent participated;the Union did notappear.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report,the respondent's brief and exceptions,the contentionsadvanced by the respondent at-the oral argument,and the entirerecord in the case, and hereby adopts the findings,conclusions, andrecommendations of the Trial Examiner, with the following additionsand modifications :The Trial Examiner found that the respondent refused to bargaincollectively with the Union on May 3, 1945,and at all times thereafter,in violation of Section 8 (5) of the Act.We agree for the reasonshereinafter indicated.'ChairmanHerzog has read the transcriptof this oralargument.73 N. L. R. B., No. 54.277 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent instituted its plant-protection system at its Johns-town plant a number of years before the recent war.During the war,the patrolmen constituting the plant-protection force were enrolled ascivilian auxiliaries to the Federal military police and as volunteerpolice officers of the Commonwealth of Pennsylvania.At the time ofthe Union's certification as bargaining representative of the patrolmen,in July 1943, there were approximately 300 persons in the plant-pro-tection force, of whom about 25 served in a supervisory capacity.Ofthe non-supervisory members of the protection force, 5 performedclerical duties at patrol headquarters, and 271 were actively engagedin protecting the plant.It is this latter group of 271 patrolmen, alone,which the Board, in the representation proceeding, found to be an ap-propriate unit for collective bargaining.After that proceeding, inDecember 1944, the patrolmen were demilitarized, but they retainedtheir commissions as volunteer police officers of the Commonwealth ofPennsylvania.The duties of the patrolmen in the unit, before and during the periodof militarization and after demilitarization, have been the normalduties of plant-protection personnel. '[hey wear uniforms and carryarms.Some of them patrol assigned "beats" covering important sec-tions of the plant, while others guard plant gates.The patrolmen onbeats inspect various types of equipment, admonish employees concern-ing violation of plant safety rules, such as that restricting smoking incertain parts of the plant, and, in case of violation of other plant rules,such as those prohibiting wandering in unauthorized plant areas or be-ing intoxicated on the job, the patrolmen report employees to the super-visory authorities.When instructed to do so by a supervisor, the pa-trolmen escort employees from the plant or to an authorized area. Thepatrolmen on gate duty are primarily concerned with preventing theunauthorized movement, either into or out of the plant area, of per-sons, materials, and vehicles.None of the patrolmen m the unit haveany authority to hire, discharge, or discipline employees, or to recom-mend such action.Upon their militarization, the patrolmen agreed to support and de-fend the Constitution of the United States against all enemies, to dis-charge faithfully their duties as civilian auxiliaries to the militarypolice, to protect war materials and utilities, and to obey all orders is-sued in connection therewith by the President of the United States orhis duly authorized agent.When they accepted their commissions asvolunteer police officers, they took an oath to defend the United StatesConstitution, and to discharge faithfully their duties as volunteerpolice officers.As such police officers, they have all the powers ofJohnstown city policemen.The record is barren of any evidence,however, that either the Army, during the period of militarization, orthe Commonwealth of Pennsylvania, at any time, has exercised any BETHLEHEMSTEEL COMPANY279measure of control over conditions of the patrolmen's employment.During the period of militarization and of deputization as city police-men, as before, the respondent has set qualifications of persons to beemployed as patrolmen, hired them, assigned them their duties andsuperintended them in the performance thereof, paid their salaries,and discharged them, all without interference from the Army or theCommonwealth of Pennsylvania, as Indicated above. In addition,during the period of militarization andl of deputization as city police-men, as before, the patrolmen received the same benefits under socialsecurity, unemployment couipensatloii, and workmen's compensationlaws, as the respondent's other employees.The respondent seeks to justify its refusal to bargain on May 3,1945, on the grounds,inter alia, (1)that the patrolmen in the unitare not employees within the meaning of the Act; (2) that a unitof such patrolmen is not appropriate; and (3) that the Union wasprecluded from representing the respondent's plant-protection em-ployees by reason of the fact that the Union already represented therespondent's production and maintenance employees.The respondenturged the first two of these contentions in the representation proceed-ing which preceded the instant case, and we found them to be withoutmerit.2We have considered themde novofor the purposes of thisproceeding. It is clear from our description of the duties and statusof the patrolmen, and from the record as a whole, that the materialfacts in this case relative thereto are substantially similar to thosefound to exist in numerous previous cases involving plant guards, inwhich contentions similar to those here -urged have been advanced.'For the reasons indicated m those cases, in addition to those set forthin our decision in the representation proceeding and in the Trial Ex-aminer's Inermediate Report herein, we reject these three contentionsas being without merit.We find that the patrolmen are employeesof the respondent, within the meaning of the Act, and that they con-stitute an appropriate unit for the purposes of collective bargainingThe respondent further contends that the Board failed to provethat the Union represented a majority of the patrolmen on May 3,1945, the date of the alleged refusal to bargain, inasmuch as theBoard's certification of the Union, the sole proof of its majority status,had then become stale.We find no merit in this contention.Thecertification, which we issued in July 1943, clothed the Union withstatus as the exclusive bargaining representative of the patrolmen.Under general principles, and for purposes of practical administra-tion of the Act, such status is presumed to continue until shown to2Matter of Bethlehem Steel Company,50 N L It. B 7133See, for example,Matter of JonescCLaughlin SteelCotpo7ation, 72 N L R B 975.Matter ofWatson ,CCo, Inc,67 N. L. R. B. 662,Matter of Armour Company,63N L. R 13 1200 ,Matter of Aluminum Company of Amen tea, 63N. L R B. 828 ,Mat terof Diavo Corpoaat3on,52 N L R B 322. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave ceased or until such time as circumstances arise. which indicatethat the presumption no longer holds true.'Although the Union'scertification had been in force for approximately 21 months on May 3,1945, the respondent on that date made no claim that the Union didnot then represent a majority of the patrolmen; rather, in refusingto bargain, the respondent notified the Union that the respondentdesired to postpone collective bargaining until the courts had finallyadjudicated other cases involving issues similar to those present inthis case.5Moreover, so far as appears, no rival union had presenteda request for recognition or was engaged in organizing the respond-ent's patrolmen at the date of the refusal to bargain.6Thus, apart from mere lapse of time, the respondent had no reasonto doubt that the Union represented a majority of the patrolmen and,indeed, the respondent had no such doubt for it expressed none onMay 3, 1945. The Union, upon being certified in July 1943, promptlyentered into negotiations with the respondent for the consummation ofa contract.Disputed issues between them were referred to, the Na-ionalWar Labor Board for determination and were pending beforethat agency until December 1944, when the Union withdrew the dis-pute.Clearly, at that time we would not have entertained a petitionof a rival union for certification of representatives, inasmuch as theUnion had not had reasonable opportunity since certification to dem-onstrate its effectiveness as a bargaining agent.,While the Unionmade no request for resumption of bargaining negotiations until ap-proximately 41/2 months after the dispute had been withdrawn fromtheWLB, it appears that during the intervening period the Unionand the respondent were occupied in negotiating a contract coveringthe respondent's production and maintenance employees.The Union'srequest, on May 3, 1945, to resume bargaining negotiations on behalf'SeeN L R B v. WhittierMillsCompany, et a7,111 F (2d) 474, 478 (C C. A 5),enf'g 15 N L R B 457The respondent thereby referred toJonesifLaughlin Steel Corporation v N L R B146 F (2d) 718 (C C A 6), reaffirmed 154 F. (2d) 730 (C C A 6), cert granted Dec23, 1946, and N LR B v. E. C AtkinscCCompany,147 F (2d) 730 (C C A 7), ie-aflirmned 155 F (2d) 567 (C C A. 7), ceit granted, Dec 23. 19466 The respondent contends that, while practical administration of the Act justifies apresumption of continuing majority status for a reasonable time after issuance of a ceiti-fication, the presumption loses force where a "substantial change in the situation" takesplace after certificationBy "substantial change of situation," the respondent refers to aredaction in the number of patrolmen in the unit from 271, at the (late of the election, to154, at the date of the iespondent's refusal to bargainThe record shows, however, thatthere was no turn-over whatsoever of the employees in the unit, the 154 patrolmen em-ployed on May 3, 1945, having been in the unit on the date of the electionPm thermoi e.there has been no alteration in the scope or character of the unit or of the duties per-formed by the patrolmenUnder these circumstances, we are of the opinion and we findthat the reduction in the number' of patrolmen in the unit did not affect the Union's au-thority to represent the patrolmen at the time of the respondent's refusal to bargainCfMatter of Virginia Bi idge Company/,68 N L R. B. 295 ,Matter of Pacific Plastic if Mfg.Cc, Inc,68 N. L R B 53'SeeMatte) of Allis-Chalmers Manufacturing Company,50 N L R B 306,Matter ofAmerican-Marsh Pumps, Inc,62 N. L R B 931 ;Matter of Craddock-Terry Shoe Corpora-tion, 67 NL R B 105 BETHLEHEM STEEL COMPANY281of the patrolmen followed within 10 days the signing of a contract forthe production and maintenance workers. In any event,we are ofthe opinion that the time which elapsed from the date of the certifi-cation to the date of the refusal to bargain, a total of 9 monthsexclusiveof the War Labor Board proceeding, did not afford the Union areasonable period of undisturbed bargaining relations, and that,under the circumstances, the certification had full force andeffect onMay 3, 1945.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National LaborRelationsBoard hereby orders that the respondent, Bethlehem Steel Company,Johnstown, Pennsylvania, and its officers,agents, successors,and as-signs, shall:1.Cease and desist from :(a)Refusingto bargain collectively with United Steelworkers ofAmerica, C. I. 0., as the exclusive representative of all patrolmen atits Johnstown,Pennsylvania, plant, excluding the chief of patrol, thecaptain, the lieutenants, the sergeants, and the chief clerk and clerks,at the patrol headquarters, with respect to grievances, labor disputes,rates of pay, wages, hours of employment, or other conditions ofemployment ;(b)Engaging in any other act in any manner interfering with theefforts of United Steelworkers of America, C. I. 0., to negotiate for orrepresent the employees in the aforesaid bargaining unit as theirexclusive bargaining agent.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with United Steelworkersof America, C. I. 0., as the exclusive representative of all its employeesin the aforesaid appropriate unit, with respect to grievances, labor dis-putes,ratesof pay,wages,hours of employment, or other conditionsof employment, and, if an understanding is reached, embody suchunderstanding in a signed agreement;(b)Post, throughout its plant in Johnstown, Pennsylvania, copiesof the notice attached to the Intermediate Report and marked "Ap-pendix A." s Copies of such notice, to be furnished by the RegionalDirector for the Sixth Region, shall, after being duly signed by. anauthorized representative of the respondent, be posted by the respond-8 This notice, however, shall be, and it hereby is, amended by striking from the first para-graph thereof the words"Recommendations of a Trial Examiner"and substituting in lieuthereof the words"A Decision and Order"In the event that this order is enforced bydecree of a Circuit Court of Appeals, there shall be inserted, before the words "A Decisionand Order," the words . "A Decree of the United States Circuit Court of Appeals en-forcing " 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDent immediately upon receipt thereof, and maintained by it for sixty(60) consecutive clays thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by the respondent to insure that said notices arenot altered, defaced, or covered by any other material;(c)Notify the Regional Director for the Sixth Region in writing,within ten (10) clays from the date of this Order, what steps therespondent, has taken to comply herewith.Mn. JAMES J. RlivN oLDS, JR., dissenting :I agree with my colleagues that the guards constituting the appro-priate unit in this case are employees within the meaning of the Actregardless of their status as volunteer police officers of the city ofJohnstown.However, since they are required to exercise monitorialduties over those employees already represented by the petitioningunion, and for the reasons stated m my dissenting opinion in theMatter of Monz.^anto Chemical Company, 71N. L. R. B. 11, I do notbelieve the purposes of the Act will be effectuated by following themajority view.INTERMEDIATE REPORTMr. Joseph Lepie,for the Board.Cravath, Swaine d Moore,of New Yoik City, N. Y., byMr. Jo/in H1forse, forthe respondent.Mr Daniel W. Skelly,of Johnstown, Pa, for the UnionSTATEMENTOF THE CASEUpon an amended charge duly filed by United Steelworkers of America(C I 0.), herein called the Union, the National Labor Relations Board, hereincalled the Board, by its Regional Director for the Sixth Region (Pittsburgh,Pennsylvania), issued its complaint dated May 27, 1946, against Bethlehem SteelCompany, Johnstown, Pennsylvania, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair labor practices affect-ing commercewithin themeaningof Section 8 (1) and (5) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint accompanied by notice of hearing thereon were dulyserved upon the respondent and the Union.With respect to the unfair labor practices the complaint alleged, in substance,that the respondent on or about May 3, 1945, and at all times thereafter, refusedto bargain collectively with the Union as the exclusive bargaining representativeof the respondent's employees with an appropriate bargaining unit, althougha majority of the employees in such unit, in an election conducted under thesupervision of the Board on July 15, 1943. had designated and selected the Unionas their representative for the purpose of collective bargaining, and that therespondent thereby interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.Thereafter, the respondent filed its answer, in which, insubstance,it admittedthat it had refused to bargain with the UnionRespondent also admitted certainother allegations in the complaint but denied that its acts constitutedan unfairlabor practice. BETHLEHEM STEEL COMPANY283Pursuant to notice a hearing was held in Johnstown, Pennsylvania, on July8, 1946, before the undersigned, the Trial Examiner duly designated by the ChiefTrial Examiner.The Board and the respondent were represented by counseland the Union by it union officialFull opportunity to be heard, to examineand doss-examine witnesses and to Introduce evidence hearing on theissues wasafforded all parties.Motions made by the respondent during and at the close ofthe hearing to dismiss the complaint were deniedAt the conclusion of thehearing a motion by Board's counsel to conform the pleadings to the proof withrespect to formal matters was granted by the Ti ial Examiner without objection.Counsel for the Board and respondent argued orally on the recordOpportunitywas afforded the pal ties to file briefs. A brief has been receiR'ed from respondent'scounselUpon the entire record of the case and from his observation of the witnesses,the undersigned makes the followingFINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTBethlehem Steel Company, a Pennsylvania corporation, is engaged at its Johns-town, Pennsylvania, plant, in the manufacture and production of various steelproductsDuring the calendar year 1945, the aggregate volume of raw mate-rials and other items purchased for the use at the Johnstown plant exceeded1,000,000 net tons, of which approximately 45 percent was delivered to the plantfrom points outside the Commonwealth of PennsylvaniaDuring the same periodthe volume of finished products exceeded 1,000,000 net tons, of which approxi-mately 70 percent was shipped to points outside the Commonwealth of Pennsyl-vania.The undersigned finds that the respondent is engaged in commerce withinthe meaning of the Act.IITHE ORGANIZATION INVOLVEDUnited Steelworkers of America, affiliated with the Congress of Industrial O`r-ganizations, is it labor emganization admitting to membership employees of therespondent.III7HE UNFAIR LABOR PRACTICESA Therefusalto bat game1.The unit alleged as appropriate and the Union's representation of a majoritythereinOn June 17, 1943, as alleged in the complaint, the Board, in a decision andDirection of Election, found that all patrolmen of the respondent at its Johns-town, plant, excluding the chief of patrol, the captain, the lieutenants, thesergeants, and the chief clerk and clerks at the patrol headquarters, constituteda unit appropriate for the purposes of collective baigaunng within the meaningof Section 9 (b) of the Act'On July 15. 1943. an election was held put smut to the Board's Decision andDirection of Election of June 17, 1943, and in accordance with the Pules and 1-tegu-lations of the BoardA majority of the employees in the unit voted for theUnion 2 No objections to tile election were filed by any of tile parties within thetime provided then etor and on July 26, 1043, the Board certified the Union to bethe exclusive"representative of the employees in the unit above-mentioned forthe purpose of collective bargaining.iBethlehem Steel Company,50 N L It B 7132T,tli of ballota showed that of approximately 271 eligible voteI s, 22S cast valid ballets,165 for the Union, 63 against 284DECISIONSOF NATIONAL LABORRELATIONS BOARD2.The refusal to bargainFollowing its certification as bargaining representative, the Union commencednegotiations with the respondent for a collective bargaining agreement in theplant protection unit.Thereafter, the Union and the respondent held a numberof collective bargaining conferences until December 8, 1943, but no contract wasconsummated.On December 8, 1943, the Union submitted to the National WarLabor Board a dispute arising out of the failure of the parties to agree uponcertain provisions of the proposed agreement between them.On December 24,1944, the Union withdrew the dispute from the Board before any hearing had beenheld thereon.On May 3, 1945, the Union requested the respondent to resumenegotiations.The respondent refused, contending that the unit was not ap-propriate and suggested that negotiations be deferred until the United StatesSupreme Court had decided a pending case involving similar issues. Thereafter,the Union attempted several times to negotiate but without success.3.The duties and status of the patrolmenThe patrolmen are the usual plant-protection employees, hired to protect thecompany property, prevent trespass and assist in enforcing company regula-tions and disciplinary measures.During the war they were enrolled as auxiliarymilitary police of the United States Army but were demilitarized prior to Decem-ber 26, 1944.They are commissioned by the Commonwealth of Pennsylvania asVoluntary Police Officers of that Commonwealth, and as such are under andsubject to the direction of Local Police Departments or Commissions for thepurpose of preventing injury and destruction to the various industries of theCommonwealth and to suppress riots and to preserve the public peace and safety.They possess all the powers of police officers of the several cities, boroughs andtownships of the Commonwealth and are authorized to arrest upon view, with orwithout warrant, any person apprehended in the commission of any offenseagainst the laws of the Commonwealth or of the United States. Their enroll-ment as auxiliary military police of the United States and their commission asvoluntary police officers of the Commonwealth of Pennsylvania has never basi-cally affected the respondent's control and supervision over themTheir work-ing conditions are controlled by the respondent and they are paid by the re-spondent.They have no supervisory authority with respect to the wages, hours,or other conditions of employment of the production and maintenance employees.4.The respondent's contentions, and conclusions with respect theretoThe respondent takes the position that it is under no obligation to bargain withthe Union as the exclusive bargaining representative in the unit for substantiallythe following reasons :(1)Patrolmen are not employees within the meaning of the Act(2)Patrolmen do not constitute an appropriate unit.(3)The Union did not represent a majority of employees in the unit at thetime of the alleged refusal to bargain.(4)The Union cannot represent both a unit of patrolmen and that of the pro-duction and maintenance employees.These contentions are hereinafter considered in the order indicated.1As to the contention that patrolmen are not employeesSubstantially the sane contention has heretofore been considered by the Boardon numerous occasions and ruled on adversely to the respondent's position.'3Matter of Bethlehem Steel Company,61 N L R B 892, and cases cited thereinMat-ter of Standard Steel Company,62 N. L. R, B. 660,Matter of Armour and Company,63 BETHLEHEMSTEEL COMPANY285To support its po`sihon the respondent relies on the decision of the United StatesCourt of Appeals for the Seventh Circuit in the E.C. Atkinscase'That theBoard has not acquiesced in this decision is reflected by its decision in the caseofGeneral Cable CorporationUnder the circumstances, the undersigned is constrained to adhere to the clearpolicy of the Board as piesently establishedHe accordingly finds that patrol-men are employees within the meaning of the Act.2.As to the contention that patrolmen do not constitute an appropriate unitThis contention, likewise, has been raised in many other cases previouslyconsidered by the Board and has been uniformly decided adversely to therespondent's position here' In its previously decided cases the Board hastaken into account, as the undersigned does here, the considerations of publicpolicy and alleged conflict of interest and allegiance which the respondentstressesThere is nothing in the record of the instant case to indicate that theduties, obligations, and status of the respondent's patrolmen has ever, now orin the past, differed materially from that of militarized or deputized plantprotection employees who the Board has consistently held may form appropriatebargaining units.Respondent in support of its position relies on the Board's decision inthe case of theMaryland Drydock Conipaiiy'This decision has been reversed.'Accordingly it is found that the respondent's contention, above noted, is withoutmerit.3.As to the contention that the Union did not represent a majority at thetime of the refusal to bargainThe counsel for the Board relied solely on the results of the election, heldJuly 15, 1943, and the Board's certification July 26, 1943, for proof of itsmajority.The respondent claims it is unreasonable to assume that the Union had acontinuing majority from the time of the election until May 3, 1945, and thattherefore the Board should have produced proof of such majority at the hearingAfter its certification on July 26, 1943, as previously stated, the Union andrespondent continued bargaining negotiations until December 8, 1943, when theUnion submitted a dispute arising from the negotiations to the War Labor Board.The issue remained there until December 24, 1944, when it was withdrawn bythe Union before any hearing was held.Prom December 24, 1944, to May 3, 1945,the Union made no request to resume negotiations for the reason that negotia-tions were pending between the production and maintenance employees concerningthe basicsteel contractUnder the principle enunciated in theMatter of Allis-Chalmers ManufacturingCompany,50 N. L R. B. 306, and related cases, the time spent in attempting tosettle the dispute before the War Labor Board should be excluded.The recordthus shows the Union has only had approximately 9 months in which to negotiatea contract.N L R B 1200,Matter of L A Young Spring& WireCorporation,65 N. L R B 298,Mat-ter ofE. R Squibb&Sons, 67 N L R B 557,Matter of Briggs-Indiana Corporation,68N. L R B 587'N L R B v E. C.Atkins & Co,147 F (2d) 730(C C A 7),cert granted, judgmentvacated,case remanded for further consideration 325 U. S. 838 , decision on remand, 18L R R 2Q92(decided May 31, 1946).'ehfatter of General Cable Corpoiation,68 N L R B.660 (decided June 17, 19461.The Board has filed a writ for certiorari in the secondAtkinsdecision.e See cases cited in footnote No.3, supra.'Matter of Maryland Drydock Company,49 N. L. R. B 733sMatter of Packard Motor Car Company,61 N. L. R. B 4. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent concedes that the practical administration of the Act requires apresumption of continuing majority for a reasonable time °The number of employees have beenreduced and they havebeen demilitarized.Otherwise there has been substantiallyno change in the unit.So far as therecord shows no other union has attempted to represent the categoryof employeeshere involvedThe undersigned, under the circumstances,findsthat the respondent's con-tention, noted above, is without merit and that the Unionwill be presumed tohave had a majority on May 3, 1945As to the contention that the same Union cannot represent both a unit ofpatrolmen and production and maintenance employeesThe Board on numerous occasions has held that plant protection employeesmay be represented in a sepai ate unit by the same union that represents theproduction and maintenance employees 10 To support its position the respondentrelies on the decision in the Sixth Circuit Court of Appeals in theJones andLaughlincaseThe Board has not acquiesced in this case 11For the Board to hold that there must be a separation of unions, would requirethe Board to assume a power, not granted to it under the Act, to impose a limita-tion upon what representative the employees, in the exercise of the rights guaran-teed them by the Act, may choose as their bargaining agent.12The requirement that militarized or deputized plant protection employees'units be established separate and apart fiom units of employees who are notmilitarized or deputized has been met in the instant case.On the record, theundersigned is satisfied, and lie finds, that this separation has been, and willcontinue to be, one of fact as well as form.Under the circumstances, the undersigned accordingly finds that, the respond-,ent's contention, noted above, is without merit.5.General conclusionsOn the basis of the foregoing it is concluded and found as follows :1That all patrolmen of the respondent at its Johnstown, Pennsylvania, plant,excluding the chief of patrol, the captain, the lieutenants, the sergeants, andthe chief clerk and clerks at the patrol headquarters, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9 (b)of the Act.2That the Union on July 26, 1943, and at all times thereafter, was the ex-clusive representative of all employees in the aforesaid unit for the purposes ofcollective bargaining with respect to rates of pay, wages, hours of employmentand other conditions of employment.3.That the respondent on May 3, 1945, and at all times thereafter, has refusedto bargain collectively with the Union as the exclusive representative of itsemployees, in an appropriate unit, in respect to sates of pay, wages, hours of°N L. R B. v. Appalachian Electric Power Company,140 F (2d) 217 (C C A 4) (TheBoard, in effect, has held that one Year is a reasonable time for a newly certified union tonegotiate a contract.Hatter of Kimberly Clark Corporation,61 N L R B 90, and casescited therein )10MatterofWilsonand Company, Inc,11N L R. B v. Jones d Laughlin Steel Corp,146 F (2d) 718, cert granted, judgmentvacated, case remanded for further consideiation, 325 U S 838, decision on remand, 154 F(2d) 932 (C. C A. 6). The Board has filed a writ for certiorari in the secondJonesd Laughlincase12Matter of Jones if Laughlin Steel Corporation,66 N. L. R. B. 386. BETHLEHEM STEEL COMPANY287employment and other conditions of employment and has thereby interferedwith, restrained, and coerced its employees in the exercise of the rights guaran-teed in Section 7 of the Act1V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurringin connection with the operations of the respondent described in Section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and such of them as constitute unfair laborpractices tend to lead to labor disputes burdening and obstructing commerceand the fiee flow of commerce.V.THE REMEDYSince it has been found that the respondent has engaged in unfair labor prac-tices, it will be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Because of the basis of the respondent's refusal to bargain as indicated in thefacts found, and because of the absence of any evidence that danger of otherunfair labor practices is to be anticipated from the respondent's conduct in thepast, the undersigned will not recommend that the respondent cease and desistfrom the commission of any other unfair labor practicesNevertheless, in orderto effectuate the policies of the Act, the undersigned will recommend that therespondent cease and desist from the unfair labor practices found and fromany other acts in any manner interfering with the efforts of the Union to nego-tiate for or represent the employees as exclusive bargaining agent in the unitherein found appropriate.Upon the basis of the above findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.United Steelworkers of America, affiliated with the Congress of IndustrialOrganizations, is a labor organization within the meaning of Section 2 (5)of the Act.2All patrolmen of the respondent at its Johnstown, Pennsylvania, plant,excluding the chief of patrol, the captain, the lieutenants, the sergeants, andthe chief clerk and clerks at the patrol office, at all times material herein con-stituted and now constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.3United Steelworkers of America, C I 0., was at all times material hereinand now is the exclusive representative of all the employees in such unit for thepurposes of collective bargaining within the meaning of Section 9 (a) of the Act.4By refusing to bargain collectively with the Union on or about May 3, 1945,and at all times thereafter as the exclusive representative of the employees inthe above described unit the respondent had engaged in and is engaging in un-fair labor practices within the meaning of Section 8 (5) of the Act.5By the above acts, respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act andhas thereby engaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (1) of the Act.6The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.739926-47-vol. 73-20 288DECISIONSOF NATIONALLABOR RELATIONS BOARDRECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law and uponthe entire record in the case, the undersigned recommends that the respondent,Bethlehem Steel Company, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with United Steelworkers of America,C. I. 0., as the exclusive representative of all patrolmen at the Johnstown, Penn-sylvania, plant, excluding the chief of patrol, the captain, the lieutenants, thesergeants and the chief clerk and clerks at the patrol headquarters, with respectto rates of pay, wages, hours of employment, or other conditions of employment;(b) In any manner interfering with the efforts of United Steelworkers ofAmerica, C. I. 0., to bargain collectively with it on behalf of the employees inthe aforesaid appropriate unit.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with United Steelworkers of America,C. I. 0., as the exclusive representative of all its employees in the aforesaid ap-propriate unit, with respect to rates of pay, wages, hours of employment, or otherconditions of employment, and if an understanding is reached, embody such un-derstanding in a written signed agreement ;(b)Post at its plant in Johnstown, Pennsylvania, copies of the notice attachedhereto and marked "Appendix A." Copies of such notice, to be furnished by theRegional Director for the Sixth Region, shall, after being duly signed by anauthorized representative of the respondent, be posted by respondent immedi-ately upon receipt thereof, and maintained by it for sixty (60) consecutive daysthereafter in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by respondent to insurethat said notices are not altered, defaced, or covered by any other material ;(c)Notify the Regional Director for the Sixth Region in writing within ten(10) days from the date of the receipt of this Intermediate Report what stepsthe respondent has taken to comply with the foregoing recommendationsIt is further recommended that unless on or before ten (10) days from thedate of this Intermediate Report, respondent notifies said Regional Director inwriting that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take theaction aforesaidAs provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of service ofthe order transferring the case to the Board, pursuant to Section 203 38 of saidRules and Regulations, file with the Board, Rochambeau Building, Washington25,D. C , an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he reliesupon, together with the original and four copies of a brief in support thereof ;and any party or counsel for the Board may, within the same period, file anoriginal and four copies of a brief in support of the Intermediate Report. Im-mediately upon the filing of such statement of exceptions and/or briefs, the partyor counsel for the Board filing the same shall serve a copy thereof upon each ofthe other parties and shall file a copy with the Regional Director. Proof ofservice on the other parties of all papers filed with the Board shall be promptlymade as required by Section 203.65. As further provided in said Section 203 39,should any party desire permission to argue orally before the Board, request BETHLEHEMSTEEL COMPANY289therefor mu§t Jie,mane in widting.to the Board within ten (10) days from thedate of service of the order transferring the case to the Board.WILLIAM J. Sco'TT,Trial Examiner.Dated September 18, 1946.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will bargain collectively upon request with United Steelworkers ofAmerica, C. I. 0', as the exclusive iepresentative of all employees in thebargaining unit described herein with respect to rates of pay, hours ofemployment or other conditions of employment, and if an understanding isreached, embody such understanding in a signed agreement. The bargainingunit is:All patrolmen at our Johnstown, Pennsylvania, Plant, excluding thechief of patrol, the captain, the lieutenants, the sergeants, and the chiefclerk and clerks at the patrol headquarters.We will not in any manner interfere with the efforts of the above-namedunion to bargain with us or refuse to bargain with said Union as the exelusive representative of all our employees in the aforesaid described appro-priate unit.BETHLEHEM STEEL COMPANY,Dated ----------------------------By ------------------- ------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered,defaced, or covered by any other material.